593 So. 2d 676 (1991)
STATE of Louisiana
v.
Joseph DAIGLE.
No. K91-1407.
Court of Appeal of Louisiana, Third Circuit.
December 23, 1991.
*677 Joseph Daigle, pro se.
J. Nathan Stansbury, Dist. Atty., Lafayette, for the State.
Before GUIDRY, DOUCET and YELVERTON, JJ.
La.C.Cr.P. art. 930.8 provides the jurisdictional time limits for filing an application for post-conviction relief. The trial court has no authority to extend those limits beyond the delays provided by the legislature. Therefore, the trial court was correct in denying relator's motion for extension of time and his application for post-conviction relief.
Further, the trial court did not err in denying relator's request for transcripts as he has failed to show a particularized need. Relator's request for a stay of the proceedings is likewise denied.